          Case 2:14-cr-00277-CB Document 487 Filed 09/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )      Criminal No. 14-277
                       v.                     )
                                              )      Judge Cathy Bissoon
OLUFEMI YOUNG,                                )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motion (Doc. [473]) for compassionate release, based on the COVID-19

pandemic, will be denied.

       Defendant argues that the existence of the COVID-19 pandemic merits his release.

While Defendant provided an affidavit detailing how the COVID-19 pandemic affects

incarcerated individuals, he did not provide evidence demonstrating that he is particularly

susceptible to severe symptoms from contracting COVID-19. While the Court recognizes “the

risks that COVID-19 poses in the federal prison system,” it notes that the Court of Appeals for

the Third Circuit has held that “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Further, the Court does not find any additional extraordinary and compelling reasons for

relief. Pursuant to 18 U.S.C. § 3535(a), the Court finds release unjustified given the nature,

circumstances and seriousness of Defendant’s offense, and the needs for just punishment and

deterrence. Defendant pleaded guilty to conspiracy to distribute a significant quantity of drugs—

after previously being convicted for similar drug distribution charges. The Court also notes that

Defendant’s general assertions that his elderly mother is in need of care and support does not
          Case 2:14-cr-00277-CB Document 487 Filed 09/09/21 Page 2 of 2




constitute an extraordinary and compelling reason. Finally, Defendant still has approximately

half of his ten year sentence remaining and does not have any additional conditions that would

justify compassionate release.

       Having weighed the specific facts and circumstances regarding Defendant, the status of

the COVID-19 pandemic and Defendant’s lack of specific medical concerns, along with all of

the considerations in Section 3553, the Court cannot agree that release is warranted. For these

reasons, Defendant’s Motion (Doc. 473) for compassionate release is DENIED.

       IT IS SO ORDERED.



September 9, 2021                                   s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                2
